DETAILED ACTION
This action is in response to internal printer query and interview on 4/27/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 21-52 are allowed. No reason for allowance is necessary as the record is clear. See MPEP 1302.14(I).
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for examiner’s amendment was given in an interview with Stuart Mayer (35,277) on 4/27/2021.
Amendments to the Claims:
This listing of claims will replace all prior versions and listing of the claims in the application.
Listing of Claims:
1-20. (Canceled)

21. (Previously Presented) A method for streaming interactive media between clients, comprising: streaming from a server to at least a first client device a first series of packets, the packets including data, instructions and timestamps for executing the instructions, at least one of the instructions in at least one of the packets requesting capture of one or more client-based events that are to be communicated back to the server; correcting the timestamps for clock skew from the server to the first client a using client online timing resource and software objects that are periodically monitored and updating skew values stored in the software objects. receiving from the first client device a second series of packets that include one or more captured client-based events generated in response to the instructions requesting capture of one or more client-based events, the second series of packets further including one or more timestamps associated with the each of the client-based events; wherein the timestamps are corrected for a difference between the clock skew from first client back to the server; integrating a test pattern into the 

22. (Previously Presented) The method of claim 21 further comprising: receiving from the first client device a third series of packets that include one or more captured client-based events that are asynchronously generated and not generated in response to the instructions requesting capture of one or more client-based events, the client-based packets further including one or more timestamps associated with the each of the client-based events; and correcting the one or more timestamps for the client-based packets for clock skew from the server to the first client device using a client online timing resource and software objects that are periodically monitored and updating skew values stored in the software objects; merging the first, second and third series of packets based on the time-stamps included with the first, second and third series of packets and the client-based packets to form the merged series of packets and correcting the timestamps included with the first, second and third series of packets and the client-based packets for a difference between clock skew from the first client device back to the server.

23. (Previously Presented) The method of claim 21 wherein the captured client-based events in the second series of packets are deliverable to one or more third parties that are able to interactively modify capture requests and parameters in the first series of packets sent by the server and rerun in an entirety the streaming, receiving and merging.

24. (Previously Presented) The method of claim 23 wherein the third series of client-based packets are deliverable to one or more third parties that are able to rerun in an entirety the streaming, receiving, and merging.



26. (Previously Presented) The method of claim 21 wherein merging the first and second series of packets further includes removing selected entries from the client-based instructions before streaming the merged series of packets to the second client.

27. (Previously Presented) The method of claim 26 wherein the selected entries include the user and/or session identifier.

28. (Previously Presented) The method of claim 21 further comprising: receiving from the second client device a fourth series of packets that include one or more captured client-based events generated in response to the instructions requesting capture of one or more client-based events, the fourth series of packets further including one or more timestamps associated with the each of the client-based events and correcting the timestamps of the fourth series of packets for a difference between clock skew from the first client device back to the server; merging the fourth series of packets with the first and second series of packets based on the time-stamps included with the first, second and fourth series of packets to form the merged series of packets.

29. (Previously Presented) The method of claim 21 wherein the client-based event further includes information reflective of one or more states of the first client device.

30. (Previously Presented) The method of claim 21 wherein streaming the first series of packets to the client further includes streaming the first series of packets in accordance with an adaptive streaming technique.



32. (Previously Presented) The method of claim 21 wherein the data included in the first series of packets includes at least one interactive media object.

33. (Previously Presented) The method of claim 21 wherein server original streams timing objects and a link to an on line timing resource are created and deleted dynamically on an as-needed basis.

34. (Previously Presented) The method of claim 21 wherein the merging further includes converting the merged series of packets to a video format that conforms to a standard video protocol.

35. (Previously Presented) The method of claim 21 wherein the instructions requesting capture of one or more client-based events include one or more parameters specifying recording settings used for capturing the client-based events forcing an update of a clock skew difference between the server and the first client device prior to performing the capture.

36. (Previously Presented) The method of claim 21 wherein the captured client-based events are stored in a buffer and the buffered client-based events are periodically formatted for streaming to the server.

37. (Previously Presented) The method of claim 21 wherein merging the first and second series of packets includes sorting the instructions in an order based at least in part on the timestamps included with the first and second series of packets.

38. (Previously Presented) The method of claim 21 wherein merging the first and second series of packets includes translating the client-based events into procedure calls executable by the second client device.

39. (Previously Presented) The method of claim 21 wherein the client-based events include user-input received by the first client device.

40. (Previously Presented) The method of claim 21 wherein the client-based events include sensor data provided by one or more sensors associated with the first client device.

41. (Previously Presented) The method of claim 21 further comprising dynamically revising the instructions based at least in part on the second series of packets received from the first client device.

42. (Currently Amended) The method of claim 21 further comprising calculating a playback timing error for the first streamed series of packets using timing information sent in the second series of packets and disregarding any of the second series of packets if the playback timing error is not within an allowed range.

43. (Cancelled) 

43. (Previously Presented) The method of claim 21 wherein the merged series of packets is sent by the server to one or more observer-clients.

44. (Previously Presented) A method for streaming interactive multimedia between clients, comprising streaming from a server to a first producer-client and a second producer-client a first series of packets, the packets including data, instructions and timestamps for executing the instructions, at least one of the instructions in at least one of the packets requesting capture of one or more client-based events that are to be communicated back to the server; receiving separately from the first producer client and from the second producer- client a series of packets that include one or more captured client-based events generated in response to the instructions requesting capture of one or more client based events, the 

45. (Previously Presented) The method of claim 44 wherein the capture client based events in the second and third series of packets are deliverable to one or more third parties that are able to interactively modify capture requests and parameters in the original series of packets sent by the server and rerun in the entirety the streaming and receiving.

46. (Previously Presented) The method of claim 44 wherein the time stamped Remote Procedure Calls (RPC) include at least one parameter selected from the group including a client ID, session ID, one or more object IDs and one or more data buffers not identified by an ID.

47. (Previously Presented) The method of claim 44 wherein the client based events includes information reflective of one or more states of the first or second producer-clients.

48. (Previously Presented) The method of claim 44 further wherein streaming the original series of packets to the first and second producer-clients further includes streaming the original packets with an adaptive streaming technique.



50. (Previously Presented) The method of claim 44 wherein the server reformats or summarizes the sensor data sent back by the first and second producer-clients and sends the reformatted or summarized sensor data with the merged streams to the observer-clients.

51. (Previously Presented) The method of claim 44 wherein the server original streams dynamically turn on and off, on an as-needed basis, sensor devices on the first and second producer- clients.

52. (Previously Presented) The method of claim 44 wherein server original streams timing objects and a link to an on line timing resource are created and deleted dynamically on an as-needed basis.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A. KELLER whose telephone number is (571)270-3863. The examiner can normally be reached on Mon - Thurs (7 AM - 5 PM). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446